



EXHIBIT 10.3


WGL Holdings, Inc.
2016 Omnibus Incentive Compensation Plan
ROE Performance Shares (FY 2018 Series) Award
Terms and Conditions


This document sets forth the terms and conditions related to the FY 2018 Series
grant of performance share awards under the WGL Holdings, Inc. 2016 Omnibus
Incentive Compensation Plan. The following terms have the meanings ascribed
below:


“Award Agreement” means the agreement between an award recipient and WGL
Holdings, Inc. relating to the grant of Performance Shares subject to the terms
of the WGL Holdings, Inc. 2016 Omnibus Incentive Compensation Plan and this
document.


“Cause” shall have the meaning given to such term in the WGL Holdings Inc. and
Washington Gas Light Company Change in Control Severance Plan for Certain
Executives for any person who is a participant in such plan. For any other
person, cause shall mean gross misconduct and/or poor job performance, where
gross misconduct includes any inappropriate and/or illegal behavior, including
but not limited to a violation of a Company policy or rule such as the employee
conflict of interest policy or the Company or DOT Drug and Alcohol Policies,
insubordination, dishonesty, destruction, theft or misuse of Company property,
excessive unexplained or unexcused absenteeism or violation of Company security,
and poor job performance is a failure to perform one’s job in a satisfactory and
appropriate manner, where such failure is caused by willful misconduct.


“Change in Control” shall have the meaning given to such term in the Plan.


“Change in Control Policy” means the WGL Holdings, Inc. and Washington Gas Light
Company Change in Control Policy.


“Company” means WGL Holdings, Inc., a Virginia corporation.


“Disability” means such physical or mental condition that renders the
Participant unable to engage in any substantially gainful activity for an
Employer such that the Participant would be eligible for disability benefits
under the Employer’s long term disability plan or is determined to be disabled
by the Social Security Administration.


“Effective Time” means the date and time the Merger becomes effective.


“Employer” means the Company and all entities treated as a single employer under
Internal Revenue Code section 414(b), (c), (m), or (o).


“Good Reason” shall have the meaning given to such term in the WGL Holdings,
Inc. and Washington Gas Light Company Change in Control Severance Plan for
Certain Executives for any person who is a participant in such plan. For any
other person, Good Reason means (y) the Participant being required to relocate
to a principal place of employment that is both more than 35 miles from the
Participant’s existing principal place of employment and farther from the
Participant’s current residence than the Participant’s existing principal place
of employment or (z) a reduction in


This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


1





--------------------------------------------------------------------------------





the Participant’s base salary and target annual bonus opportunity, in each case,
as in effect as of the Effective Time.


“Merger” means the merger described in the Agreement and Plan of Merger dated
January 25, 2017 among AltaGas Ltd., Wrangler Inc. (“Wrangler”) and the Company,
or any other substantially similar merger, acquisition, or business combination
between the Company and AltaGas Ltd. and its affiliates.


“Participant” means a person that has been awarded Performance Shares subject to
the terms and conditions set forth in this document and the WGL Holdings, Inc.
2016 Omnibus Incentive Compensation Plan.


“Pension Plan” means the Washington Gas Light Company Employees’ Pension Plan.


“Performance Period” means October 1, 2017 through September 30, 2020.


“Performance Shares” means the performance shares awarded pursuant to an Award
Agreement.


“Plan” means the WGL Holdings, Inc. 2016 Omnibus Incentive Compensation Plan.


“Retirement” means a Participant’s separation from service with an Employer,
other than an involuntary separation from service with Cause, that occurs: (A)
on or after the date on which the Participant attains age 65; or (B) on or after
the date on which the Participant attains age 55 and 10 years of continuous
service with an Employer; or (C) on or after the date on which the Participant
reaches 30 years of “accredited service” under the Pension Plan; or (D) on or
after the date on which the combination of the Participant’s age and “accredited
service” under the Pension Plan reach 90.


The Plan provides a complete description of the terms and conditions governing
the Performance Shares. If there is any inconsistency between the terms of this
document and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this document. All capitalized terms have
the meanings ascribed to them in the Plan, unless otherwise indicated herein.


1.Value of Performance Shares. Each Performance Share represents and has a value
equal to one share of common stock (“Stock”) of the Company.


2.Performance Shares Payout and Performance Measures.
The number of Performance Shares earned is based upon the Company’s Return on
Equity (ROE) Ratio, as measured by the following ratio:


ROE Ratio =     Average Consolidated Non-GAAP ROE
Weighted Average Utility Authorized ROE




“Averaged Consolidated Non-GAAP ROE” means the average of the Company’s actual
non-GAAP ROE, which is a measurement of the ROE of WGL Holdings as a
consolidated entity, for the three fiscal years in the Performance Period. The
Company determines consolidated non-GAAP earnings by adjusting GAAP net income
for certain operating earnings and/or losses (non-GAAP adjustments). This amount
of consolidated non-GAAP earnings is then divided by average


This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


2





--------------------------------------------------------------------------------





GAAP equity as adjusted for items included as non-GAAP adjustments. “Weighted
Average Utility Authorized ROE” means the weighted average ROE allowed by our
three commissions in Maryland, Virginia and the District of Columbia for the
three fiscal years in the Performance Period. The ROE is weighted using the
average rate base by jurisdiction for each fiscal year. Any change in the ROE
allowed by the three commissions is prorated in the year in which the new rates
are effective. The percent of Performance Shares earned pursuant to this Section
2 is determined based on the following chart:


Company’s ROE Ratio
Percent of Target Performance Shares Earned
120%
200%
110%
150%
100%
100%
90%
50%
Below 90%
0%



Interpolation shall be used to determine the percent of target award earned in
the event the Percentile Rank does not fall directly on one of the ranks listed
in the foregoing chart.


Notwithstanding anything in the foregoing to the contrary, in the event of a
Change in Control other than the Merger, the number of Performance Shares earned
pursuant to this Section 2 shall be determined in accordance with the Change in
Control Policy.


3.Eligibility for Payment of Earned Performance Shares.


(a)     Continuous Employment Through End of Performance Period. Except as
provided below, and subject to the provisions of Section 3(b), relating to
Retirement during the Performance Period, and Section 3(c), relating to a Change
in Control during the Performance Period, a Participant shall be eligible for
payment of earned Performance Shares, as specified in Section 2, only if the
Participant is employed on the date of grant of the award with respect to such
Performance Shares and is continuously employed with the Employer through the
end of the Performance Period. For the sake of clarity, transfers of employment
between one or more Employers where service is continuous shall be considered
continuous employment with the Employer for the purposes of the Award Agreement.
Notwithstanding the foregoing, (i) a Participant who is an employee of an
Employer will not be eligible for the payment of earned Performance Shares if at
any time during the Performance Period the Participant has been demoted to a
position that is below the most junior management position that was eligible for
an award of performance shares and/or performance units as of the date that this
award was granted, and (ii) a Participant shall not be eligible for payment of
earned Performance Shares if he or she is suspended from employment with the
Employer as of the date of the end of the Performance Period.


(b)     Retirement During Performance Period. Notwithstanding anything contained
in Section 3(a), and subject to the provisions of Section 3(c), relating to a
Change in Control, if a Participant separates from service prior to the end of
the Performance Period as a result of Retirement, such Participant shall be
eligible for payment of that proportion of the number of Performance Shares
earned under Section 2 for such Performance Period that his or her number of
full months of employment or service during the Performance Period bears to the
total number of months in the Performance Period. Further, subject to the
provisions of Section 4, if a Participant separates from service with the
Employer prior to the end of the Performance Period for any other


This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


3





--------------------------------------------------------------------------------





reason, including voluntary or involuntary termination, death, or disability,
the Human Resources Committee of the Board of Directors of the Company (the
“Committee”), in its sole discretion, may determine that the Participant (or, in
the case of the death of the Participant, the designated beneficiary or the
estate) shall be eligible for that proportion of the number of Performance
Shares described in the immediately preceding sentence.


(c)     Change in Control During Performance Period. Notwithstanding the above,
in the event of a Change in Control (other than the Merger), if awards are
assumed, continued, or substituted by the continuing legal entity, (i) a
Participant who remains continuously employed throughout the Performance Period,
(ii) a Participant who experiences a “qualifying termination” as defined in the
Change in Control Policy within 24 months after a Change in Control, and (iii) a
Participant who Retires on or after the date of the Change in Control, are
eligible for payment of earned Performance Shares, as specified in Section 2,
prorated in the event of Retirement as described in Section 3(b). In the event
of a Change in Control (other than the Merger), if awards are not assumed,
continued, or substituted, (i) a Participant who remains continuously employed
through the Change in Control, and (ii) a Participant who Retires on the date of
the Change in Control, are eligible for payment of earned Performance Shares, as
specified in Section 2. A Participant who Retires prior to the Change in Control
shall be eligible to receive a proportional number of Performance Shares,
calculated in accordance with Section 3(b).


4.Form and Timing of Delivery of Performance Shares. Delivery of earned
Performance Shares to the Participant shall be made upon the earliest of the
three payment dates set forth below.


(a)     Specified Date. The fourth quarter of the 2020 calendar year.


(b)     Separation from Service. Upon the Participant’s separation from service
(as defined in Internal Revenue Code section 409A) due to the Participant’s
qualifying termination as defined in the Change in Control Policy within 24
months after a Change in Control (a “Qualifying Termination”).


(c)     Change in Control. Upon a Change in Control that satisfies the
definition of such term in Internal Revenue Code section 409A (“409A-Compliant
Change in Control”), but only if the award is not assumed, continued, or
substituted by the surviving legal entity with respect to such Change in
Control.


In the event payment is made pursuant to the Participant’s Qualifying
Termination or 409A-Compliant Change in Control, such payment shall be made
within ninety (90) days following such Qualifying Termination or 409A-Compliant
Change in Control, as applicable. Notwithstanding anything herein to the
contrary, distributions may not be made to an individual who is a Key Employee
(as defined below) as of his or her Qualifying Termination before the date which
is six (6) months after the date of the Key Employee’s Qualifying Termination
(the “Key Employee Delay Period”). Any payments that would otherwise be made
during this period of delay shall be accumulated and paid in the calendar month
following the last day of the Key Employee Delay Period. For purposes of this
award, Key Employee means an employee who, as of December 31st of a calendar
year, meets the requirements of Internal Revenue Code section 409A(a)(2)(B)(i)
to be treated as a “specified employee” of the Company, i.e., a key employee (as
defined in Internal Revenue Code section 416(i)(1)(A)(i), (ii) or (iii) applied
in accordance with the regulations thereunder and disregarding Internal Revenue
Code section 416(i)(5)). If the Participant meets the


This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


4





--------------------------------------------------------------------------------





criteria in the preceding sentence, he or she will be considered a Key Employee
for purposes of the Plan and this Award for the 12-month period commencing on
the next following April 1.


Delivery of earned Performance Shares to the Participant shall be made in shares
of Stock except (i) fractional shares shall be paid in cash, and (ii) to the
extent provided in the Change in Control Policy.


5.    Form and Timing of Delivery of Performance Shares in the Event of Agreed
Merger. Notwithstanding any provisions of this Award Agreement to the contrary,
including, but not limited to, the final paragraph of Section 2, Section 3(c),
and Section 4(c), at the Effective Time, the following provisions regarding the
vesting and delivery of Performance Shares shall apply:


(a)     Valuation. As of the Effective Time, each outstanding Performance Share
shall be converted into a fixed cash amount equal to the product of (i) the
number of shares of Company Stock subject to the Performance Shares, with such
number determined based on satisfaction of any applicable performance condition
at the target level of performance for the Performance Period, multiplied by
(ii) $88.25.


(b)     Change in Control. At or after the Effective Time, Performance Shares
described in this Section 5 shall not be subject to Section 3(c) or Section 4(c)
of the Award Agreement or the accelerated vesting and payment triggers related
to a Change in Control and described in the Change in Control Policy or the WGL
Holdings, Inc. and Washington Gas Light Company Change in Control Severance Plan
for Certain Executives.


(c)     Vesting. Vesting of a Performance Share will be accelerated upon a
Participant’s separation from service with an Employer following the Effective
Time (i) due to such Participant’s death or Disability, (ii) by the Company
without Cause, or (iii) by such Participant for Good Reason. Any
performance-based vesting conditions relating to a Performance Share shall
automatically terminate at the Effective Time. Except as specifically provided
in this Section 5(c), the vesting provisions of Sections 3(a) and 3(b) shall
continue to apply to a Performance Shares at and after the Effective Time.
(d)     Payment. Delivery of earned Performance Shares to the Participant shall
be made upon the earlier of (i) the fourth quarter of the 2020 calendar year, or
(ii) upon the Participant’s separation from service (as defined in Internal
Revenue Code section 409A) within 24 months after the Effective Time that
coincides with accelerated vesting under Section 5(c), with such payment to be
made within ninety (90) days following such separation from service.
Notwithstanding anything herein to the contrary, distributions to an individual
who is a Key Employee as of the date of his or her separation from service shall
be delayed, except in the case of the death of the Key Employee, to the date
which is six (6) months after the date of the Key Employee’s separation from
service. Any payments that would otherwise be made during this period of delay
shall be accumulated and paid in the calendar month following the last day of
such six (6) month period. Delivery of the value of earned Performance Shares to
the Participant shall be paid in cash.
    
6.Dividends. Dividends shall accrue with respect to the Performance Shares for
record dates during the Performance Period and between the end of the
Performance Period and the payment date. Any accrued dividends associated with
Performance Shares actually paid out to a Participant shall be paid to such
Participant in cash at the time the Performance Shares are paid out to such
Participant.




This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


5





--------------------------------------------------------------------------------





7.Rights as a Stockholder. The Participant shall have no rights as a stockholder
of the Company with respect to the Performance Shares until any Stock is issued
and delivered to the Participant.


8.Adjustments. Subject to Section 4(d) and 8(e) of the Plan, if the Committee
determines that any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, exchange of stock,
stock or cash dividend, other distribution, liquidation, dissolution or other
similar corporate transaction or event affects the Stock such that an adjustment
is appropriate in order to prevent dilution or enlargement of the rights of
Participants, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of the certain specified terms of any Award Agreement. These
adjustments may include, among other adjustments, adjustments to the number and
kind of shares of stock relating to an Award Agreement (or, if deemed
appropriate, the Committee may make provisions for a cash payment with respect
to an Award Agreement). In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria of any grant or
award under, the Plan (including, without limitation, cancellation of
outstanding awards or substitution of awards using stock of a successor or other
entity) in recognition of unusual or nonrecurring events (including, among other
matters, events constituting a Change in Control) affecting the Company or any
subsidiary of the Company or the financial statements of the Company or any of
its subsidiaries, or in response to changes in applicable laws, regulations or
accounting principles.


9.Tax Withholding. The Company may deduct or withhold, or require the
Participant or the Participant’s beneficiary to remit to the Company or its
affiliates, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of an award of Performance Shares.


10.Share Withholding. Unless determined otherwise by the Committee, the tax
withholding requirement shall be satisfied by the Company or any of its
subsidiaries withholding shares of Stock having a fair market value equal to
taxes required to be withheld on the transaction, subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


11.Limitations on Transferability. Except as otherwise provided by the Plan or
by the Committee, the Participant’s rights to Performance Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. The Participant’s
rights under an Award Agreement shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s legal representative.


12.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under an Award Agreement is to be distributed in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


13.No Right to Continued Employment or Service. Neither the Plan nor an Award
Agreement shall be construed as giving the Participant or any employee or any
person the right to be retained in the employ or service of the Company or any
of its subsidiaries nor shall it interfere in any


This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


6





--------------------------------------------------------------------------------





way with the right of the Company or any of its subsidiaries to terminate the
Participant’s employment or service at any time.


14.Successors and Assigns. All obligations of the Company and any of its
subsidiaries under the Plan and an Award Agreement, with respect to an award of
Performance Shares, shall be binding on any successor to the Company, whether
the existence of such successor is the result of the Merger or any direct or
indirect purchase, merger, consolidation or otherwise of all of the business
and/or assets of the Company.


15.Administration. Award Agreements and the rights of Participants are subject
to all the terms and conditions of the Plan, as the Plan may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and any Award Agreement, all of which shall be
binding upon the Participant. Any inconsistency (other than an inconsistency
related to treatment of the award in connection with the Merger) between Award
Agreements and the Plan shall be resolved in favor of the Plan.


16.Amendment and Termination of the Plan. The Plan may be amended or terminated
by the Board of Directors of the Company without stockholder approval unless the
Board seeks to increase the number of shares of common stock subject to the Plan
or stockholder approval is required by law or regulation or under the rules of
any stock exchange or automated quotation system on which the common stock is
then listed or quoted. Stockholder approval will not be deemed to be required
under laws or regulations that condition favorable tax treatment on such
approval, although the Board may, in its discretion, seek stockholder approval
in any circumstances in which it deems such approval advisable.


17.Severability. If any portion of the Award Agreement or the terms and
conditions set forth in this document are declared invalid or unenforceable by a
court or governmental authority of competent jurisdiction, such declaration
shall not affect the validity or enforceability of any remaining portion, which
such remaining portion(s) shall remain in full force and effect as if the Award
Agreement and/or this document had been agreed to with the invalid or
unenforceable portion(s) eliminated.


18.Miscellaneous. If the Performance Period ends on a non-trading day, the
Performance Period will be deemed to end on the immediately preceding trading
day. If the day for any other action to be taken falls on a non-business day for
the Company, the period for taking such action will extend through the Company’s
next business day.


This document constitutes part of a prospectus covering securities which have
been registered under the Securities Act of 1933. This document is dated October
1, 2017.


7



